Title: From John Adams to John Farmer, 25 June 1819
From: Adams, John
To: Farmer, John


				
					Sir I thank
					Quincy June 25th 1819
				
				I thank you for your favour of the 12th but I have not received the memoir.The Brackets and Thompsons were amongst the earlier settellers of Mount Walliston—out of which the town of Braintree was fabracated Tompson after Wheelright was one of the first ministers, but his name is here extinct—the Brackets are still numerous and wealthy; that either of those families Emigrated to Billerica I know not and am obliged to you for the information—the plan of the farm of Captain Adams of Chelmsford is a great Curiosity—two Brothers of my Great Grand F Emigrated from Braintree or wrather from Mount Walliston—and settled in Chensford if you should ever find it I should be glad to see it—the name of Danforth at least would give it importance—I am Sir your Obliged and Obedient Servant
				
					John Adams
				
				
			